Citation Nr: 0938760	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of a 
right hand fracture (also referred to herein as a "right 
hand disability").


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Veteran requested a hearing before a Veterans Law Judge 
at his local RO in his December 2007 substantive appeal on a 
VA Form 9.  The hearing was scheduled for August 2009, but 
the Veteran withdrew his request for a hearing in a letter to 
the RO dated August 2009.


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has a right hand disability that is related to 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right hand fracture have not been met. 38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated November 2005 of the evidence 
not of record that was necessary to substantiate his claims.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
notice provided in this letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error did not 
prejudice the Veteran given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's relevant service, VA, and private medical 
treatment records from Resurgens, P.C., East Side Medical 
Center, Georgia Medical Associates, Physiotherapy Associates, 
Loganville Family Medicine, Walton Regional Medical Center, 
Plateau Medical Center, and New River Health Clinic have been 
obtained.  The Board notes, however, that the Veteran was not 
afforded a VA medical examination.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no evidence that the Veteran has 
a right hand disability or injured his right hand during 
active service.  The evidence also does not indicate that 
there may be any relation between any current right hand 
disability and the Veteran's active service.  Under such 
circumstances, there is no duty on the part of VA to provide 
a medical examination or obtain a medical opinion.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
right hand fracture.  Specifically, the Veteran contends that 
he has recently experienced pain in his right hand as a 
result of a fracture during a field exercise while in service 
at Fort Riley, Kansas.

The Board notes that after a search, no clinical or 
outpatient records regarding the Veteran were found at Irwin 
Army Community Health in Fort Riley, Kansas.  A review of the 
Veteran's service treatment records does not reveal that the 
Veteran was treated for a fracture of his right hand while in 
service.

Subsequent to service, the Veteran received treatment for 
numerous health issues at several private outpatient 
facilities, including Resurgens, P.C., East Side Medical 
Center, Georgia Medical Associates, Physiotherapy Associates, 
Loganville Family Medicine, Walton Regional Medical Center, 
Plateau Medical Center, and New River Health Clinic.  Records 
from Dr. W.A.D. at the Loganville Family Medicine show that 
in July 2002, the Veteran reported having an accident in West 
Virginia in which he lacerated his right hand.  He also 
reported going to the emergency room in West Virginia, and 
receiving antibiotics and anti-inflammatories for the right 
hand laceration.  When Dr. W.A.D. treated the Veteran, there 
was no sign of infection in the Veteran's right hand 
laceration.  The Veteran himself indicated in his October 
2005 claim, and again in his December 2007 substantive appeal 
on a VA Form 9 that he has not had any treatment for his 
right hand.

In light of the evidence, the Board finds that entitlement to 
service connection for a right hand disability is not 
warranted.  There is no evidence that the Veteran is 
currently diagnosed with a right hand disability; 
specifically, any residuals of an old right hand fracture.  
His private outpatient treatment records do not reveal a 
diagnosis of any right hand disability.  The only mention of 
the Veteran's right hand in these records came in 2002, when 
Dr. W.A.D. treated the Veteran in connection with a 
laceration on his right hand.  No medical diagnosis of a 
chronic right hand disability was given then, and none has 
been given since.  The Board acknowledges that the Veteran 
complains of right hand pain.  The Veteran is competent to 
describe symptoms he experiences, such as pain in his right 
hand.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, he is not 
competent to conclude that his pain constitutes or is linked 
to a current disability of his right hand, an opinion that 
requires specialized training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, in the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As noted above, the Veteran contends that he fractured his 
right hand during a field exercise during active service at 
Fort Riley, Kansas.  However, the Veteran's service treatment 
records, including any from Irwin Army Community Health at 
Fort Riley, Kansas, do not reveal that the Veteran complained 
of or was treated for any right hand disability or injury 
during service.  Even assuming that the Veteran did fracture 
his right hand in service as he contends, without a currently 
diagnosed disorder, there is no basis to award service 
connection under the circumstances of this case.

As such, service connection for a right hand fracture is 
denied.  In reaching the decision above, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against entitlement to 
service connection for a right hand disability, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the residuals of a right hand fracture 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


